    Case 18-30609        Doc 56       Filed 03/13/19 Entered 03/13/19 17:31:54                    Desc Main
                                        Document     Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF MASSACHUSETTS (SPRINGFIELD)

IN RE:                                                               Case No. 18-30609-EDK
Mario A. Gordon,                                                     Chapter 13
Debtor

     STIPULATION REGARDING U.S. BANK TRUST NATIONAL ASSOCIATION AS
    TRUSTEE OF CHALET SERIES III TRUST’S OBJECTION TO CONFIRMATION OF
                          PLAN (DOCKET NO. 33)

                Now comes U.S. Bank Trust National Association as Trustee of Chalet Series III
Trust (hereafter, "U.S. Bank") and Mario A. Gordon ("Debtor"), who state as follows:

     1. U.S. Bank is the holder of a first mortgage on the Debtor’s property located at 26 Shady
        Brook Lane, Springfield, MA (the “Property”).

     2. On October 1, 2018, U.S. Bank1 filed its Objection to the confirmation of the Debtor’s Plan
        [Docket No. 33] (the “Objection”). On October 15, 2018, the Debtor filed his response to
        the Objection. Docket No. 34.

     3. Thereafter, U.S. Bank and the Debtor (collectively, the “Parties”) engaged in discussions,
        through counsel, regarding the Objection and the figures contained in the underlying Proof
        of Claim [Claim No. 4] (the “Claim”).

    WHEREFORE, the Parties stipulate and agree as follows:

     4. The Parties agree that, effective with the October 1, 2017 payment private mortgage
        insurance (“PMI”) was removed from the mortgage loan. As such, the U.S. Bank has
        agreed to reduce the amount of its pre-petition arrearage, as outlined in the Claim by
        $827.92. Further, the parties agree that the Escrow Shortage amount, as listed in the Claim
        should be reduced by $165.57. Therefore, the resulting pre-petition arrearage shall be
        $20,235.40 (“Resulting Arrearage”).

     5. Additionally, U.S. Bank has removed the PMI from the August 1, 2018 through December
        1, 2018 mortgage payments. The resulting post-petition payment amounts shall be as
        follows:

                                      Payment             Payment Amount
                                      8/1/2018               $786.94
                                      9/1/2018               $786.94
                                     10/1/2018               $797.30
                                     11/1/2018               $797.30

1 The objection was originally filed by Federal National Mortgage Association which then held the secured claim at
issue. The claim was subsequently transferred to U.S. Bank. See Transfer of Claim at Docket No. 46.
  Case 18-30609       Doc 56      Filed 03/13/19 Entered 03/13/19 17:31:54               Desc Main
                                    Document     Page 2 of 3


                                 12/1/2018               $797.30

   6. Upon request of the Debtor, U.S. Bank shall provide the Debtor’s counsel with a revised
      post-petition payment history, which shall show application of post-petition payments in
      accordance with figures contained in the preceding paragraph.

   7. Within thirty days of the approval of this agreement, the Debtor shall either:

               a) file a further an amended Chapter 13 Plan which provides for the payment of the
               Resulting Arrearage through the chapter 13 plan, while maintaining ongoing post-
               petition payments to U.S. Bank (outside of the plan), or

               b) file a plan modification for the current iteration of the plan, which shall provides
               for the payment of the Resulting Arrearage through the chapter 13 plan.

   8. The Parties agree that, if this stipulation is approved by this Court, U.S. Bank’s distribution
      from the Chapter 13 Trustee, with respect to its pre-petition arrearage, shall be equal to the
      amount of the Resulting Arrearage. Moreover, it is agreed that U.S. Bank shall not be
      required (unless the Court expressly directs otherwise) to file an amended proof of claim due
      to the terms of this agreement.

   9. The terms of this stipulation shall be null and void if the case is converted or dismissed.

Agreed to on this 13th day of March, 2019

U.S. Bank Trust National Association as             Mario A. Gordon,
Trustee of Chalet Series III Trust,                 By his attorney,
By its attorney,

/s/ Jason J. Giguere                                /s/ Carrie Naatz
Jason J Giguere, Esquire                            Carrie Naatz, Esquire
BBO# 667662                                         BBO# 651728
HARMON LAW OFFICES, P.C.                            Naatz Law Office
P.O. Box 610389                                     1111 Elm St.
Newton Highlands, MA 02461-0389                     Suite 28
617-558-0500                                        West Springfield, MA 01089
617-243-4049 (fax)                                  413-336-8300
jgiguere@harmonlaw.com                              Fax : 413-424-3292
                                                    Email: NaatzLaw@comcast.net
  Case 18-30609       Doc 56     Filed 03/13/19 Entered 03/13/19 17:31:54             Desc Main
                                   Document     Page 3 of 3




                        UNITED STATES BANKRUPTCY COURT
                    DISTRICT OF MASSACHUSETTS (SPRINGFIELD)

IN RE:                                                       Case No. 18-30609-EDK
Mario A. Gordon,                                             Chapter 13
Debtor

                                 CERTIFICATE OF SERVICE

       I, Jason J. Giguere, state that on March 13, 2019, I electronically filed the foregoing
document with the United States Bankruptcy Court for the District of District of Massachusetts on
behalf of U.S. Bank Trust National Association as Trustee of Chalet Series III Trust using the
CM/ECF System. I served the foregoing document on the following CM/ECF participants:

Carrie Naatz
Denise M. Pappalardo
Richard T. King

I certify that I have mailed by first class mail, postage prepaid, the documents electronically filed
with the Court on the following non CM/ECF participants:

Lelia Grant
26 Shady Brook Ln
Springfield, MA 01118

Mario A. Gordon
26 Shady Brook Ln
Springfield, MA 01118

                                               Respectfully submitted,

                                               U.S. Bank Trust National Association as
                                               Trustee of Chalet Series III Trust,
                                               By its attorney,

                                               /s/ Jason J. Giguere
                                               Jason J. Giguere, Esquire
                                               BBO# 667662
                                               Harmon Law Offices, P.C.
                                               PO Box 610389
                                               Newton Highlands, MA 02461
                                               (617)558-0500
                                               mabk@harmonlaw.com
Dated: March 13, 2019
